In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________
No. 13-3367
TOLLIE CARTER,
                                                 Plaintiff-Appellant,

                                v.

CHICAGO STATE UNIVERSITY,
BIJESH TOLIA, and FARHAD
SIMYAR,
                                              Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
         No. 10 CV 00321 — Rebecca R. Pallmeyer, Judge.
                    ____________________

 ARGUED SEPTEMBER 30, 2014 — DECIDED FEBRUARY 11, 2015
                ____________________

   Before EASTERBROOK, KANNE, and HAMILTON, Circuit
Judges.
    KANNE, Circuit Judge. Plaintiff Tollie Carter appeals the
district court’s grant of summary judgment for defendants
Chicago State University (“CSU”) and Farhad Simyar. He
argues that CSU and Simyar retaliated against him in viola-
tion of the Family Medical Leave Act (“FMLA”) and Section
2                                                   No. 13-3367

1981 of the Civil Rights Act of 1866 (“Section 1981”) by not
appointing him acting department chair of CSU’s Depart-
ment of Accounting and Finance in November of 2008.
Carter also claims that the district court abused its discretion
in denying his motion to reconsider its grant of summary
judgment. For the reasons expressed below, we affirm the
judgment of the district court.
                       I.       BACKGROUND
    Carter holds a master of business administration degree
(“MBA”) and is a certified public accountant (“CPA”). CSU’s
College of Business hired him in 1986 as a temporary assis-
tant professor in the Department of Accounting and Finance.
In 1992, CSU granted Carter tenure and promoted him to
associate professor. In January 1995, he was appointed de-
partment chair, and he held that position until June 1996,
when he was removed by the university president. Since
that time, he has held the position of associate professor.
Carter is an African-American male.
    There are two other relevant actors in this story. Simyar
joined CSU as dean of the College of Business in July 2005
and served in that capacity through January of 2010. De-
fendant Bijesh Tolia began working at CSU in 1997. In the
fall of 2007, he was promoted from his prior position as a
department chair to associate dean of the College of Busi-
ness.
    A. Carter’s Prior Lawsuit
    CSU offers its faculty the option to teach summer cours-
es, contingent on the department’s budget, program needs,
student interest, and a rotation list of professors who timely
submit requests to teach specific classes. The list changes
No. 13-3367                                                  3

yearly depending on prior assignments, and it gives some
preference to professors who are within four years of retire-
ment. The department chair matches available professors
with offered courses, subject to approval by the dean and a
university-wide summer school committee. In the summers
of 2006 and 2007, Carter was assigned to teach some, but not
all, of the courses he requested.
   Likewise, CSU assigns professors their courses for the fall
and spring semesters based on teaching preferences, de-
partmental need, and student demand. During the spring
semester of 2007, CSU assigned Carter to teach Accounting
213, which met on Thursday evenings.
    Carter did not take well to that assignment. Beginning on
January 11, 2007, Carter called in sick every Thursday and
did not teach any of his courses that met that day. Following
numerous communications regarding his absences, Carter
met with CSU administrators on April 10. During that meet-
ing, Carter blamed his refusal to teach the Thursday classes
on CSU’s failure to accommodate his sleep apnea. After the
meeting, he began teaching some of his Thursday courses,
but continued to refuse to teach Accounting 213. Conse-
quently, CSU’s Assistant Vice President Debrah Jefferson
recommended that Carter be sanctioned a certain percentage
of his salary.
    Carter’s course assignments, among other complaints,
formed the basis of a lawsuit he filed against CSU in August
of 2007 (“Carter I”). There, Carter alleged that CSU was dis-
criminating against him on the basis of race, gender, and
disability in violation of Title VII of the Civil Rights Act of
1964 (“Title VII”), Section 1981, and the Americans with Dis-
abilities Act (“ADA”). He later amended his complaint to
4                                                 No. 13-3367

include Simyar and Tolia as individual defendants in the
Section 1981 claim. In 2011, the district court entered sum-
mary judgment against Carter on all but one of his claims,
and the parties settled the remaining claim in June of 2012.
    B. Spring 2008 FMLA Leave
    During the spring semester of 2008, Carter was sched-
uled to teach four courses. On January 22, after the start of
the semester, Carter requested leave under the FMLA to care
for his mother. CSU granted the request, and Carter took
FMLA leave from January 29 through March 20, 2008. CSU
hired a part-time professor to teach one of Carter’s classes,
and other professors within the Department taught the re-
maining three. When Carter returned from leave, CSU as-
signed him non-teaching duties for the remainder of the se-
mester. Carter initially objected to the assignment, but he
and CSU mutually resolved the dispute by mid-April of
2008.
    C. Chair and Acting Chair Appointments
    In April 2008, CSU’s Department of Accounting and Fi-
nance began the process of appointing a new department
chair. A chair appointment at CSU occurs through a multi-
step procedure. First, the faculty votes to recommend a can-
didate. Second, the dean of the College of Business reviews
the faculty vote and determines whether he concurs with the
faculty’s selection. The dean then forwards the results of the
faculty vote, along with his recommendation for the selec-
tion, to the provost. The provost and university president
then discuss the appointment. The president ultimately de-
cides who will be appointed chair, but usually follows the
dean’s recommendation.
No. 13-3367                                                           5

    Carter and another professor, Dr. Ernest Coupet, submit-
ted their names as candidates for the faculty vote. Carter and
Coupet tied in the faculty election, each earning four votes.
After the vote, Coupet withdrew from consideration in order
to promote unity within the department. Dean Simyar was
not willing to recommend Carter to the president, however,
and he asked Coupet to reconsider his candidacy. Simyar
told Coupet that, if needed, Simyar would seek to fill the po-
sition with a candidate from outside the department, rather
than recommend Carter. Coupet agreed to resubmit his
name, and Simyar recommended Coupet to President Elnora
Daniels. Daniels selected Coupet as chair in May 2008.
    Simyar explained his lack of support for Carter’s candid-
acy by citing a policy—either of CSU or of President Dan-
iels—that the Chair should hold a PhD or other terminal de-
gree. Daniels had previously rejected several candidates for
other department chair positions because they lacked termi-
nal degrees. Coupet held a PhD, and Carter held an MBA,
which is not a terminal degree.
    Simyar testified that he knew Daniels would not approve
Carter’s candidacy, since he lacked a terminal degree. At
least three chairs of other departments, however, did not
have PhDs at the time of Coupet’s appointment. 1 In addi-
tion, in the same year that Simyar recommended Coupet, he
recommended a professor for another Chair position, even
though that professor’s PhD was from an unaccredited insti-
tution.



1 The appointment details regarding these other professors are not clear
from the record.
6                                                        No. 13-3367

    Coupet’s tenure as chair was short—he resigned in Au-
gust, after about two months in the position. Simyar selected
Professor Atha Hunt as acting chair in November 2008. It
appears that CSU had a less formalized process for the selec-
tion of acting chairs—they were appointed by the dean
without a faculty vote or any particular degree require-
ments.
    D. Procedural History
    In January 2010, while Carter I was still pending, Carter
filed the instant suit against CSU, Simyar, and Tolia. Carter
raised a multitude of claims arising under the FMLA, Sec-
tion 1981, Title VII, and the ADA. Because he appeals from
judgment on only two of those claims, we limit our discus-
sion accordingly. 2
    Carter alleged that CSU, Tolia, and Simyar retaliated
against him in violation of the FMLA and Section 1981 when
they failed to appoint him department chair in May 2008
(the “chair” claim), and again when they failed to appoint
him acting department chair in November 2008 (the “acting
chair” claim). Carter alleged that Tolia, Simyar, and CSU did
not select him for the chair and acting chair positions in re-
taliation for Carter having taken FMLA leave in 2008, and in
retaliation for having initiated the prior lawsuit alleging race
and gender-based discrimination.
   Carter’s chair claim survived the defendants’ summary
judgment motion, and proceeded to jury trial. The court is-



2 The district court entered summary judgment against Carter on all of
the claims not otherwise discussed in this opinion.
No. 13-3367                                                             7

sued a directed verdict for Tolia, and the jury found in favor
of CSU and Simyar. Carter does not appeal these rulings.
   Carter’s acting chair claim, however, did not survive the
defendants’ summary judgment motion. The court granted
summary judgment in favor of Tolia, Simyar, and CSU.
Carter filed a motion for reconsideration, which the court
denied.
   On appeal, Carter challenges the court’s grants of sum-
mary judgment in favor of CSU on the FMLA claim and in
favor of Simyar on the Section 1981 claim. 3 He also appeals
the court’s denial of his motion to reconsider.
                             II.     ANALYSIS
    A.   Standard of Review
    We review a grant of summary judgment de novo, “re-
viewing the record and the inferences drawn from it in the
light most favorable to the nonmoving party.” Grayson v.
City of Chicago, 317 F.3d 745, 749 (7th Cir. 2003). Summary
judgment is appropriate when “the movant shows that there
is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a).
    B. Retaliation Claims
    The FMLA entitles any eligible employee to take up to
twelve workweeks of leave during each twelve-month peri-
od in order to, among other things, care for a parent with a
serious health condition. 29 U.S.C. § 2612(a)(1)(C). The


3Carter does not appeal the district court’s decision on any of his claims
against Tolia.
8                                                    No. 13-3367

FMLA also makes it unlawful for an employer to retaliate
against an employee who exercises his FMLA rights. Id.
§ 2615(a)(2), (b); see also Burnett v. LFW Inc., 472 F.3d 471, 477
(7th Cir. 2006) (“The FMLA makes it unlawful for an em-
ployer to interfere with an employee's attempt to exercise
any FMLA rights. It also forbids an employer from retaliat-
ing against an employee who exercises FMLA rights.”) (in-
ternal citations omitted).
    As for Section 1981, that statute protects the right of all
persons “to make and enforce contracts” regardless of race,
42 U.S.C. § 1981(a), and it authorizes claims for retaliation,
CBOCS West, Inc. v. Humphries, 553 U.S. 442, 445 (2008). Re-
taliation occurs “when an employer takes an adverse em-
ployment action against an employee for opposing imper-
missible discrimination.” Smith v. Bray, 681 F.3d 888, 896 (7th
Cir. 2012). Individual employees can be held liable under
Section 1981 if they “participated” in the retaliatory conduct.
Bray, 681 F.3d at 896–97.
    We review both FMLA and Section 1981 retaliation
claims under the same framework. To succeed, Carter must
demonstrate that: (1) he engaged in protected activity; (2) he
suffered an adverse employment action; and (3) there is a
causal connection between the two. Stephens v. Erickson, 569
F.3d 779, 786 (7th Cir. 2009). Carter’s FMLA leave and prior
lawsuit both constitute protected activity, and we assume for
the purpose of this appeal that the failure to promote Carter
constitutes an adverse employment action. The question,
then, turns on causal connection.
   Carter may establish this connection by using the familiar
direct or indirect methods of proof. Bray, 681 F.3d at 896–97;
No. 13-3367                                                  9

Stephens, 569 F.3d at 786–87. Carter proceeds under both,
and we consider each in turn.
   1. Direct Method
    Under the direct route, Carter may provide either “smok-
ing gun” or circumstantial evidence of retaliatory intent.
Smoking gun evidence typically requires an admission of
discriminatory intent. Tank v. T-Mobile USA, Inc., 758 F.3d
800, 805 (7th Cir. 2014). Pieces of circumstantial evidence, on
the other hand, may be combined to support an inference of
discriminatory intent. This circumstantial evidence may in-
clude “(1) suspicious timing, ambiguous oral or written
statements, or behavior toward, or comments directed at,
other employees in the protected group; (2) evidence,
whether or not rigorously statistical, that similarly situated
employees outside the protected class received systematical-
ly better treatment; and (3) evidence that the employee was
qualified for the job in question but was passed over in favor
of a person outside the protected class and the employer’s
reason is a pretext for discrimination.” Hutt v. AbbVie Prod-
ucts LLC, 757 F.3d 687, 691 (7th Cir. 2014).
    Here, Carter does not provide smoking gun evidence of
retaliatory intent; he instead relies on circumstantial evi-
dence to support his FMLA and Section 1981 claims. But this
approach is unavailing. Carter fails to allege sufficient facts
to support an inference of retaliation on either claim. Ac-
cordingly, Carter’s FMLA claim against CSU and his Section
1981 claim against Simyar fail under the direct route.
   As to the FMLA claim against CSU, Carter argues that he
completed his protected FMLA activity in close temporal
proximity to the acting chair appointment, and that close
10                                                    No. 13-3367

proximity raises suspicion of discriminatory intent. But the
facts do not support his argument. Carter returned from
FMLA leave in March and was involved in disputes related
to his post-FMLA assignment through April. The acting
chair appointment occurred in November, creating a tem-
poral proximity of seven months. Although we have previ-
ously held that “when temporal proximity is one among
several tiles in an evidentiary mosaic depicting retaliatory
motive, suspicious timing … can sometimes raise an infer-
ence of causal connection[,]” Coleman v. Donahoe, 667 F.3d
835, 860 (7th Cir. 2012), we do not find a span of seven
months to be suspicious. 4 See Naficy v. Ill. Dep’t of Human
Servs., 697 F.3d 504, 513 (7th Cir. 2012) (holding a nine-
month gap did “little to raise suspicion”); Jajeh v. County of
Cook, 678 F.3d 560, 570 (7th Cir. 2012) (concluding that a five-
month gap between complaint of discrimination and ad-
verse employment action did not amount to suspicious tim-
ing); Leonard v. E. Ill. Univ., 606 F.3d 428, 432 (7th Cir. 2010)
(holding a six-month lag between complaint and failure-to-
promote “too long to infer a link between the two”).
   To salvage his argument, Carter attempts to piggyback
the acting chair appointment claim onto his chair appoint-
ment claim. The chair appointment occurred about one
month after Carter settled the dispute regarding the exercise
of his FMLA rights. The acting chair appointment occurred
another six months after that. Carter in effect asks us to treat
the acting chair appointment as a continuation of the chair
appointment. But one is not the continuation of the other, as

4For whatever reason, Carter does not challenge an appointment that
happened earlier in time than the appointment of Atha Hunt—the ap-
pointment of the first interim chair, Barbara Roper.
No. 13-3367                                                 11

evidenced by the unique factual circumstances and ap-
pointment processes surrounding each. In addition, Carter’s
chair appointment claim went to jury trial, and that jury de-
cided against him. If Carter were correct that the two claims
were somehow linked, any such link would be harmful, not
helpful, to his case: the jury verdict is dispositive against
him. Consequently, we reject this argument.
    Regarding the Section 1981 claim, Carter also raises a
temporal argument. He claims that the temporal proximity
between his protected Section 1981 lawsuits and the failure
to appoint him acting chair supports an inference of discrim-
ination. Carter’s 2007 lawsuit was still pending at the time of
the acting chair appointment, so Carter argues that a rational
juror could conclude that the timing of the failure-to-appoint
was suspicious relative to the discrimination suit.
    Also relating to his Section 1981 claim, Carter argues that
a deposition statement made by Simyar provides evidence of
Simyar’s animus toward Carter for having filed a prior dis-
crimination lawsuit. Specifically, Simyar was questioned
about the sanctions recommended by Assistant Vice Presi-
dent Jefferson in April 2007. Simyar was asked whether
those financial sanctions had ever actually been imposed
against Carter, or whether no further action had been taken
after Jefferson recommended them. Simyar responded that
he believed Carter had not been sanctioned, saying that “if it
would have happened, Professor Carter would write me let-
ters and file grievance[s] and complaints and so on.” He had
not received any such letters or grievances, so he believed
Carter had not been sanctioned.
   Carter interprets this statement as a veiled reference to
the prior discrimination lawsuit he filed (as well as his other
12                                                 No. 13-3367

grievances and lawsuits over the years), laying bare Simyar’s
animus against Carter. Read in context, however, Carter’s
interpretation of Simyar’s statement is not a reasonable one.
Simyar’s statement merely evinces a chain of logical reason-
ing. When asked whether Carter had been sanctioned, and
without any direct evidence upon which to answer the ques-
tion, Simyar reasoned that Carter must not have been sanc-
tioned: if he had, Carter would have lodged a complaint.
    Simyar went on to add that “if anybody’s salary is [re-
duced], they will go and complain.” This statement makes
clear that Simyar was referring not just to Carter, but to any
reasonable person facing financial sanctions. This is con-
sistent with the behavior to be expected of any tenured pro-
fessor, regardless of whether he had a history of filing dis-
crimination complaints. Someone who is financially sanc-
tioned is quite likely to appeal that decision up the adminis-
trative hierarchy. While we accord all reasonable inferences
to Carter at the summary judgment stage, the inference of
animus that he suggests here is not a reasonable one.
    The remaining evidence Carter cites applies equally to
the FMLA and Section 1981 claims. Carter claims that Sim-
yar’s efforts to support Coupet over Carter in the chair ap-
pointment provide evidence of retaliatory motives in the act-
ing chair appointment. Again, Carter asks us to treat the act-
ing chair claim as a continuation of the chair claim. We de-
cline to do so. Drawing an inference of retaliation in the act-
ing chair claim would require a leap in logic that we are un-
willing to take.
   Carter next claims that he and Hunt were similarly situ-
ated parties, and that Hunt was treated differently by being
appointed acting chair. We discuss this claim in detail in the
No. 13-3367                                                    13

following section, as it overlaps with Carter’s arguments
under the indirect method of proof.
    And finally, Carter claims that Simyar’s stated reasons
for selecting Hunt were pretextual. When asked why he did
not appoint Carter to the acting chair position, Simyar stat-
ed, “No reason. I had to appoint one person. I appointed
Atha Hunt.”
    To show pretext, Carter must establish that Simyar’s “os-
tensible justification for its decision is unworthy of cre-
dence.” Tank, 758 F.3d at 807–08 (citing Gordon v. United Air-
lines, Inc., 246 F.3d 878, 888 (7th Cir. 2001)). He can do this by
“providing evidence tending to prove that the employer’s
proffered reasons are factually baseless, were not the actual
motivation for the discharge in question, or were insufficient
to motivate the [employment action].” Tank, 758 F.3d at 808
(quoting Gordon, 246 F.3d at 888–89). While Simyar’s stated
reason was admittedly terse and lacking in detail, Carter
presented no evidence, aside from vague references to the
evidence discussed above, to show that Simyar’s stated rea-
son was “unworthy of credence.”
    Looking at this proffered evidence in combination, we
conclude that Carter has not presented sufficient evidence to
establish a genuine issue of material fact as to Simyar’s and
CSU’s motives in not appointing Carter to the acting chair
position. The lone piece of evidence that carries any weight
supporting an inference of retaliatory motive is the temporal
proximity between Carter’s prior lawsuits and the acting
chair appointment. But we have repeatedly held that “tem-
poral proximity between an employee’s protected activity
and an adverse employment action is rarely sufficient to
show that the former caused the latter.” Coleman, 667 F.3d at
14                                                 No. 13-3367

860. Without any other corroborating evidence, Carter’s
claim cannot survive summary judgment under the direct
route.
     2. Indirect Method
    As discussed, Carter also proceeds under the indirect
method of proving retaliatory intent. Under this method,
Carter must first establish a prima facie case of retaliation.
Once he has done so, the defendants must articulate a legit-
imate, non-discriminatory reason for the employment action.
The burden then shifts back to Carter to offer evidence that
the defendants’ stated reason was pretextual. Vaughn v. Vil-
sack, 715 F.3d 1001, 1006 (7th Cir. 2013).
    To meet his prima facie burden in a retaliation claim,
Carter must establish that: “(1) he engaged in statutorily pro-
tected activity; (2) he met his employer’s legitimate expecta-
tions…; (3) he suffered a materially adverse action; and (4)
he was treated less favorably than some similarly situated
employee who did not engage in the statutorily protected
activity.” Id.
    In the failure-to-promote context, we have described the
standard with an added degree of particularity. In terms of
his adverse employment action, Carter must show that he
applied, was qualified, and was rejected for the position
sought. Grayson, 317 F.3d at 748. And in order to satisfy the
fourth prong, that he was treated less favorably than a simi-
larly situated employee, he must show that “the employer
granted the promotion to someone outside of the protected
group who was not better qualified than the plaintiff.” Id.
    Thus, when the failure-to-promote is allegedly retaliato-
ry, the plaintiff must show the following to meet his prima
No. 13-3367                                                            15

facie burden: (1) he engaged in statutorily protected activity;
(2) he applied for and was qualified for the position sought;
(3) he was rejected for that position; and (4) the employer
granted the promotion to someone who did not engage in
statutorily protected activity, and who was not better quali-
fied than the plaintiff. 5
    We conclude that Carter did not meet his prima facie bur-
den under the indirect method. The district court concluded
that Carter could not satisfy the second prong—that he ap-
plied for the position sought—because he failed to express
interest in being considered for the position. We need not
determine whether Carter’s case is defeated by the second
prong, however, because we conclude that he failed to pre-
sent evidence establishing that CSU and Simyar granted the
promotion to someone who was not better qualified than
Carter.
   Carter alleges the following facts as supporting the de-
termination that Hunt was less qualified than Carter: Hunt
has a JD, not a PhD; a JD typically would not satisfy the De-
partment’s tenure requirements; and Hunt did not receive
four faculty votes in the Chair appointment race, as Carter
did.
   These facts do not carry the day. Even accepting all of
them as true, Carter does not establish a genuine dispute of
material fact regarding whether Hunt was less qualified than


5 The parties seem to assume, but do not explicitly state, that this is a
“failure-to-promote” case. We think that is an accurate description, but
regardless, how we classify the case is not dispositive, as Carter’s claim
would also fail if evaluated under the more general “retaliation” stand-
ard.
16                                                  No. 13-3367

Carter for the position of acting chair. First, Carter does not
identify any criteria used by CSU for determining acting
chair appointments. Without knowing what qualifications
the department sought in an acting chair, it is almost impos-
sible to determine which candidate was more or less quali-
fied.
    Nor does Carter identify what significance, if any, CSU
officials placed on degree credentials in the acting chair ap-
pointment. Carter relies on an inference that because a JD is
not normally sufficient to qualify a professor for tenure, it
must be viewed by CSU as an inferior degree credential for
the purposes of acting chair. For several reasons, we cannot
make that inference. Carter seems to concede that Hunt was
in fact granted tenure—so the factors that induced CSU to
grant Hunt “extraordinary” tenure may be the very factors
that made him particularly qualified to serve as acting chair.
Or perhaps the acting chair has frequent exposure to matters
of legal significance, and a JD is a great asset. Without any
information about the qualifications that CSU sought, Carter
simply cannot establish that Hunt was not more qualified.
    Carter also suggests that having previously received four
faculty votes in the chair appointment process constitutes a
“qualification” for the purposes of appointment to acting
chair. This contention is without merit. The faculty chair vote
represented a recommendation on behalf of the faculty that
was non-binding on both the college’s dean and the univer-
sity president. Carter provides no evidence to support the
conclusion that faculty preference could somehow be inter-
preted as a job qualification. Even if that recommendation
could properly be classified as a qualification, there is no apt
comparison to be made between Hunt and Carter. Hunt
No. 13-3367                                                  17

simply was not part of that race—only Carter and Coupet
submitted their names for consideration. It is true that half of
the faculty, when given the choice between Carter and a per-
son who was not Hunt, chose Carter. No inferences can be
drawn, however, about the faculty’s preference for Hunt, or
Hunt’s qualifications, from the fact that he chose not to
throw his hat in the ring.
    Finally, Carter did not provide any other information
that would permit a finder of fact to compare him with
Hunt. That includes information about how long Hunt had
been employed by the university or in other teaching posi-
tions; how many and which courses Hunt taught; how Hunt
was reviewed by students and superiors; his performance in
any of his job responsibilities; or his level of administrative
experience.
    We conclude by noting that several pieces of evidence in
the record before the district court support the conclusion
that, at least in terms of performance, Carter may well have
been less qualified than Hunt. Tolia stated in his deposition
that the administration had received a variety of student
complaints about the quality of Carter’s teaching. Tolia testi-
fied that, per the department’s protocol, he had attempted to
resolve at least one of those student complaints by facilitat-
ing a conference between Carter and the student. Carter re-
fused to attend the meeting.
   In addition, record evidence suggests that Carter twice
refused to teach one of his classes for an entire semester.
Carter also conceded that he had been previously removed
by the university president as chair of the department. In do-
ing so, the president cited Carter’s “overall ineffective lead-
ership evidenced by extreme divisiveness within the de-
18                                                 No. 13-3367

partment and faculty perception of inequitable standards
applied to department members.” Faced with these facts,
and the lack of information presented by Carter, a reasona-
ble jury simply could not have concluded that Hunt was no
more qualified than Carter.
     C. Motion to Reconsider the Grant of Summary Judgment
    We need not address Carter’s appeal of the denial of his
motion to reconsider. The entry of summary judgment
against Carter was a final order, and it completely disposed
of Carter’s claims. Because we affirm that grant of summary
judgment, his appeal of the denial of his motion to reconsid-
er the grant of summary judgment is dismissed.
                       III. CONCLUSION
        Because Carter did not raise a genuine issue of mate-
rial fact regarding his employer’s allegedly retaliatory mo-
tives through either the direct or indirect methods of proof,
his claims cannot survive a motion for summary judgment.
We therefore AFFIRM the district court’s grant of summary
judgment and DISMISS Carter’s appeal of the denial of his
motion to reconsider.
                                                 AFFIRMED